Order, Supreme Court, New York County, entered on October 4, 1976, denying defendant-appellant Computer Sciences Corporation’s motion for summary judgment dismissing the complaint herein against it, unanimously reversed, on the law, the motion granted, and the complaint dismissed and the action severed as to defendant-appellant. Defendant-appellant Computer Sciences Corporation shall recover of respondent $60 costs and disbursements of this appeal. The record discloses that, in June, 1971, appellant’s system for computerized offtrack betting became the first system to be placed in operation by the New York City Off-Track Betting Corporation. The record is silent on any dealings between plaintiff and this defendant and, more important is the fact that plaintiff has failed to advance, with any degree of particularity, any theory which would render this defendant liable to him. The failure to factually indicate any cause of action against this defendant warrants summary dismissal of the complaint against it. Concur — Murphy, P. J., Silverman, Capozzoli, Lane and Markewich, JJ.